Ingraham, J.
I concur in Judge Freedman’s opinion, but do not wish to be considered as deciding that upon the evidence the defendants were liable. There was no express covenant in the lease to plaintiff. It did not appear that defendants were under any obligation to make the repairs, or that they assumed to do so. The agreement between the parties to this action provided that the owner of the building, who was the paramount landlord, was to make the repairs, and plaintiff agreed to yield up the possession of the premises to allow him to make such repairs. There was no evidence that the defendants were ever in possession of the property leased to plaintiff, and I do not see how these defendants could be held to be responsible for the default of the owner in making the repairs within the two months, or for his failure to restore possession of the premises to the plaintiff.